DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/166,808 in response to an original application filed on 02/03/2021. Claims 1-20 are currently pending and have been considered below. Claims 1 and 9 are independent claims. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/02/2021 and 12/20/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (WO 2016/164582) in view of "Resource pool enhancement in PC5-based V2V", 3GPP DRAFT: R1-166436. 3RD GENERATION PARTNERSHIP PROJECT (3GPP).
Regarding claims 1, 9 and 13, a resource configuring method, wherein the method comprises:
determining, by a first terminal device, resource pool configuration information of a target resource pool, [FIG. 9 shows an example embodiment and mode which implements the second alternative technique (Alt 2). In the Fig. 9 embodiment, the Physical Sidelink Broadcast Channel (PSBCH) is prepared by wireless terminal 26.sub.3 and sent through the PC5 interface to wireless terminal 26i. In operation, as indicated by arrow 9-1 the in- coverage wireless terminal 26.sub.3 may receive legacy BCH and/or dedicated signaling information from radio access node 22, which may include resource pool information. The wireless terminal 26.sub.3 then prepares PSBCH including out of coverage resource pool information to transmit to wireless terminal 26i., (Sheng et al., Paragraph 172)], the target resource pool being configured to communicate with a second terminal device, [An in coverage a wireless terminal may, according to 3GPP release 12, receive from another wireless terminal a Physical Sidelink Broadcast Channel (PSBCH) which is associated with a sidelink direct communication synchronization signal (SLSS), (Sheng et al., Paragraph 170)],
and sending, by the first terminal device, the resource pool configuration information, [Physical Sidelink Broadcast Channel (PSBCH) to carry additional information, and particularly out-of- coverage radio resource pool information to be used by the wireless terminal when out- of-coverage. The radio resource pool for the out-of-coverage radio resource pool information may be carried on either a Physical Sidelink Broadcast Channel (PSBCH) associated with a sidelink direct discovery SLSS, or a Physical Sidelink Broadcast Channel (PSBCH) associated with a sidelink direct communication SLSS, (Sheng et al., Paragraphs 170-172)], 
Sheng et al. fails to explicitly teach that the resource pool configuration information comprises at least one of: information of a carrier where the target resource pool is located; information of a time domain resource and/or information of a frequency domain resource occupied by the target resource pool; a positional relationship between a control channel resource and a data channel resource in the target resource pool; adjacency or non-adjacency between the frequency domain resources of the control channel resource and the data channel resource; adjacency or non-adjacency between the time domain resources of the control channel resource and the data channel resource; information of a demodulation reference signal (DMRS) pattern of the target resource pool; information of a basic parameter set of the target resource pool; and an index of the target resource pool,
3GPP TSG RAN WG1 #86 teaches that In V2V, each UE needs to know the SA/Data pool configuration, and know where to detect SA or where to send or receive data. So the system needs to notify the UE the relevant configuration information about SA and data resource pool. The configuration information of the resource pool is related to the configuration mode of the resource pool. Based on the conclusion of the RAN1 85 meeting, there mainly are two resource pools mode: SA and associated data in same subframe,  SA and associated data in different subframe, (3GPP TSG RAN WG1 #86, Section 2.5), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that that the resource pool configuration information comprises at least one of parameter, (3GPP TSG RAN WG1 #86, Section 2.5), in order to (3GPP TSG RAN WG1 #86, Section 2.5). 
 
Regarding claims 2, 10 and 14, the method wherein the information of the time domain resource occupied by the target resource pool comprises at least one of:
information of a time domain unit occupied by the target resource pool;
a number of time domain symbols occupied by each of the control channel resources;
a number of time domain symbols occupied by each of the data channel resources; 
and at least two of a time domain position of a first transmission resource in the target resource pool, a time domain position of a last transmission resource in the target resource pool, and a time domain length of the target resource pool, [Frequency" is one kind of "resource(s)". Normally in LTE "resources" mean resource blocks (RBs) in both time and frequency domains. While resource pools mean some RBs with specifically defined ranges (time and/or frequency) for some particular usage, e.g., transmission resource pool, which may include, e.g., resource pool 1 which is specially for mode 1 transmission in the cell, resource pool 2 which is specially for mode 2 transmission in the cell, (Sheng et al., Paragraph 130)].

Regarding claims 3, 11 and 15, the method wherein the information of the time domain unit occupied by the target resource pool comprises a bitmap, and a value of each bit in the bitmap indicates whether the time domain unit corresponding to the bit belongs to the target resource pool, [and N.sub.B are the bitmap and the length of the bitMap indicated by discoverySubframeBitmap, respectively, and N' = N.sub.B - N.sub.R , where N.sub.R is the discoveryNumRepetition indicated by the PSDCH resource configuration, (Sheng et al., Paragraph 130)].

Regarding claims 4, 12 and 16, the method wherein the information of the frequency domain resource occupied by the target resource pool comprises at least one of:
information of a frequency domain unit occupied by the target resource pool;
a size of the frequency domain unit in the target resource pool;
a number of the frequency domain units in the target resource pool; 
and at least two of a frequency domain start position of the target resource pool, a frequency domain end position of the target resource pool, and a size of the frequency domain occupied by the target resource pool, [Each symbol comprises a number of sub-carriers in the frequency, depending on the channel bandwidth and configuration. The smallest time-frequency resource supported by the standard today is a set of plural subcarriers and plural symbols (e.g., plural resource elements (RE)) and is called a resource block (RB). A resource block may comprise, for example, 84 resource elements, i.e., 12 subcarriers and 7 symbols, in case of normal cyclic prefix, (Sheng et al., Paragraph 141)].

Regarding claims 5 and 17, the method wherein the positional relationship between the control channel resource and the data channel resource in the target resource pool comprises time division multiplexing or frequency division multiplexing between the control channel resource and the data channel resource, (3GPP TSG RAN WG1 #86, see figures 5 and 6). 


Regarding claims 6 and 18, the method wherein the information of the DMRS pattern of the target resource pool comprises an index of the DMRS pattern of the target resource pool, (3GPP TSG RAN WG1 #86, Section 2.5). 

Regarding claims 7 and 19, the method wherein the information of the basic parameter set of the target resource pool comprises at least one of:
a subcarrier spacing, a number of subcarriers in a specific bandwidth, a number of the subcarriers in a physical resource block (PRB), a length of an orthogonal frequency division multiplexing (OFDM) symbol, a number of points of a Fourier transform or an inverse Fourier transform for generating an OFDM signal, a number of the OFDM symbols in a transmission time interval (TTI), a number of the TTIs comprised in a specific time length, and a length of a signal prefix, [Sheng et al., Paragraph 141, Figure 6].

Regarding claims 8 and 20, the method according to claim 1, wherein the first terminal device is a terminal device in a cell, and the second terminal device is a terminal device outside the cell, [Sheng et al., “In-coverage and Out-of-coverage, Paragraph 170].

Conclusion
Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478